DECLARATION OF WILLIAM DUNBAR
PATIENT AT SAINT ELIZABETHS HOSPITAL

I, William Dunbar, certify under penalty of perjury that the following statement is true and
correct.

1. lam forty year old and a patient at Saint Elizabeths Hospital. I am diagnosed with

paranoia schizophrenia. I am indefinitely, involuntarily civilly committed to the District’s

care.

2. Typically, I reside on Unit 2A which houses up to twenty-seven men who are classified

as Not Guilty by Reason of Insanity.
3. Approximately five weeks ago, I was sent to a local hospital because the staff at St. Es

was concerned that I had COVID-19. At the local community hospital, I was tested for
COVID-19 and the flu. The COVID-19 test came back negative, but I tested positive for
the flu. Following the tests confirming that I had the flu and not COVID-19, I returned to

St. Es to recover in unit 2A.

4. As my April 17, 2020 declaration states, following my return from the community
hospital several patients and staff in Unit 2A contracted COVID-19. While I had been
exposed, I did not have any symptoms and so, on April 15, 2020, I was moved to the

Therapeutic Learning Center (TLC). At that time, the TLC was for exposed patients who
were not symptomatic for COVID-19. We were not tested for COVID-19 before being

moved to the TLC.

5. Approximately two and a half weeks ago, after I had been moved to the TLC, I had a cold

and the staff at St. Es tested me again for COVID-19. This time the test came back

positive. It is my understanding that most of the patients who had been moved from 2A to

the TLC at the same time that I moved there ended up contracting COVID-19.

6. Upon testing positive for COVID-19, I was transferred to unit 2TR. I remained there for

approximately three days.
While in 2TR I was tested again for COVID-19 and the test was positive.

=

8. Following my second positive COVID-19 test, I was transferred back to my room in Unit

2A. I remained there for one or two days.

9. After one or two days on 2A, I was transferred back to 2TR, where I remained for about a

week.

10. After a week on 2TR, staff instructed us to go to Unit 2A where we had thirty minutes to

pack up our belongings before being transferred yet again, to Unit 1A, where I am

currently.
11. In Unit 1A there are “do not sit here” signs on seats to increase social distancing and

medication and meals are brought to our rooms. We are allowed to go into the courtyard

on the unit.

12. My COVID-19 symptoms have been mild, although my eyes are red all the time and the
eye drops the hospital has provided are not helping. The staff checks my temperature and

oxygen levels two times per day.

13. I was tested for COVID-19 again this past Monday, May 11, 2020. I am waiting to find

out the results.
14.

b>.

16.

a7.

18.

19:

VWdow L.LI-UV-VOLOU-MRLV IVI VULUITICMLOF-OU FHeu vollticu Faye 2 vVl ce

At this point, I am scared. Patients on Units 2A and 1A have died from COVID-19. On
Unit 1A I actually walked past a patient’s room after he died. I saw him lying in his bed. I
did not realize at the time that he had passed away.

For the last four weeks, I have had sessions with my therapist on the phone each

Thursday.
When the hospital is functioning normally, | also attended group therapy in the TLC and

community regularly. My group therapy sessions included Community Training, Drug
Education, Medication Education, and gym classes.

The TLC is closed and, since COVID-19 was found in the hospital, I have not attended
any group therapy.

I am trying to keep my spirits up but I am worried about my eyes and ] want to be
released from the hospital.

My mom lives in the District and I typically visit her when the hospital is functioning
normally and I can get a day pass. She would let me live with her and I want to, if I was

released.

I, Stephanie Maldonado, certify that the foregoing was read to Mr. Dunbar and that he affirmed
that the foregoing is true and correct on May 14, 2020.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on May 14, 2020.

Stephanie Maldonado

  
   
